DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 22 February 2022.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 November 2018 and 04 March 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (product claims 1-11) and Species I (synthetic rubber adhesive) in the reply filed on 19 April 2022 is acknowledged.  Claims 6 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings filed 21 November 2018 are objected to because:
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  See also p. 3, [0011] of the present disclosure stating that what is shown is a conventional moisture barrier tape.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seth (U.S. Pub. 2005/196590).
Regarding claim 1, Seth discloses a waterproofing membrane with a three-dimensional contour (reading on a moisture barrier material with a non-planar shape), see abstract and FIG. 3.  The barrier laminate includes carrier layer 12, adhesive layer 14 formed on one surface of the carrier, and protective layer 16 as shown in FIG. 3 and described at p. 2, [0024-0025].
Regarding claim 4, Seth discloses that the preferred adhesive is a block copolymer of styrene-isoprene-styrene or ethylene propylene diene monomer, see p. 3, [0034].  These are synthetic rubber adhesives.
Regarding claim 8, Seth discloses using polyvinyl chloride (PVC) as a suitable material for protective layer 16, see p. 3-4, [0037].

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyagi (U.S. Pub. 2011/0059155).
Regarding claim 1, Aoyagi describes a water resistant patch shown in cross-section in FIG. 1(b-c) which has a thicker central part and a thinner peripheral part, reading on a non-planar shape.  FIG. 1(c) shows support layer 11, adhesive layer 12 on the surface of the carrier, and liner layer 13.  See also description at p. 2, [0035].
Regarding claim 4, Aoyagi teaches preferably using a rubber-based adhesive, see p. 4, [0055].  Polyisobutylene rubber adhesive is used in Example 2 at p. 8, [0113].


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muta (U.S. Pub. 2013/0052461), or in the alternative under 35 U.S.C. 103 as being unpatentable over Muta (U.S. Pub. 2013/0052461).
Regarding claim 1, Muta discloses a moisture-proof material to be adhered directly to various members to protect them from moisture, see p. 1, [0002].  The moisture-proof material is flexible as described at p. 5-9, [0059].  The material as shown in FIG. 1 includes a polyurethane film substrate 2 an and adhesive layer 3 formed on at least one surface of the substrate.  A detachable release liner is laminated on the adhesive layer for protection, see p. 5, [0054].
As the moisture-proof material of Muta is flexible, it can be flexed into a non-planar shape, anticipating the instant claim.  Alternatively, it would have been obvious to bend, flex, or conform the material of Muta to a non-planar surface to arrive at the claimed invention.  Muta also notes that the adhesive material is intended to be used on the floor of a transportation vehicle such as a boat, airplane, or the like, see p. 1, [0003], and that the planar shape of the floor in such vehicles is not necessarily regular.  Thus an adhesive moisture-proof material which can adapt to an irregular surface is intended by the reference.
Regarding claims 2-3, Muta teaches that the film substrate is a polyurethane film, and preferably is a polyester-based polyurethane film, see p. 2, [0018-0019].
Regarding claim 4, Muta teaches that the adhesive layer may be a rubber-based adhesive, see p. 2, [0027].
Regarding claim 7, Muta teaches that the adhesive layer may include a flame-retardant, and the quantity of flame retardant is preferably less than 5 wt. % of the whole moisture-proof material and preferably less than 1 wt. %, see p. 4-5, [0046] and [0053].
Regarding claim 8, Muta teaches that the release liner may be formed from polyvinyl chloride, see p. 5, [0056].
Regarding claims 10-11, Muta teaches examples Ex. 1-10 in which the adhesive tapes have a burning time of 1 or 2 seconds, a burning length of from 2.5 to 3.1 inches (about 63 to 79 mm), and a burning time of fallen burnt material of 0 seconds, see Table 2 on p. 8.  These values are based on the flammability test described at p. 6-7, [0076].  Each of these examples anticipates the claimed results of the flammability test.

Claim Rejections - 35 USC § 103

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (U.S. Pub. 2011/0059155).
Regarding claim 2, Aoyagi is relied upon as described above to teach a moisture barrier material within the scope of claim 1.  Aoyagi further teaches that suitable materials for the support layer 11 include a polyurethane film, see p. 5, [0067].
It would have been obvious to have selected polyurethane as the support film material of Aoyagi to arrive at the claimed invention, as this is disclosed as a suitable resin film material.
Regarding claim 5, Aoyagi teaches preferably using a rubber-based adhesive, see p. 4, [0055].  Preferred rubber materials include styrene-diene-styrene block copolymers (SBS) and styrene-isoprene-styrene block copolymer (SIS). See id.
It would have been obvious to have selected one of the disclosed styrene-based rubber adheisve materials of Aoyagi for the adhesive layer 12 to arrive at the claimed invention as these have a good solubility of medicament and skin adhesiveness and may be used in a mixture, see id.
Regarding claim 8, Aoyagi teaches that polyvinyl chloride is a suitable material for the release liner 13, see p. 6, [0081].   It would have been obvious to have selected polyvinyl chloride as the release liner material of Aoyagi to arrive at the claimed invention, as this is disclosed as a suitable liner material.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muta (U.S. Pub. 2013/0052461) as applied above, and further in view of Seth (U.S. Pub. 2005/0196590).
Regarding claim 5, Muta is relied upon as described above to teach the limitations of claims 1 and 2.  Although Muta teaches that a rubber-based adhesive may be used in the moisture proof material sheet (see p. 2, [0027]), Muta does not specify a styrene-based rubber adhesive.
Seth discloses a waterproofing membrane with a three-dimensional contour (reading on a moisture barrier material with a non-planar shape), see abstract and FIG. 3.  The barrier laminate includes carrier layer 12, adhesive layer 14 formed on one surface of the carrier, and protective layer 16 as shown in FIG. 3 and described at p. 2, [0024-0025].  Seth discloses that the preferred adhesive is a block copolymer of styrene-isoprene-styrene or ethylene propylene diene monomer, see p. 3, [0034].  These are rubber styrene-based adhesives.
Muta and Seth are analogous because they are similar in structure and function, as each discloses flexible adhesive structures which include a carrier layer, adhesive layer, and release layer in which the device is moisture proof or waterproof.  The adhesive sheets are used to create moisture barriers over surface irregularities, see Seth at p. 1, [0001] and Muta at p. 1, [0002-0003].
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a waterproof styrene-based rubber adhesive as taught in Seth as the rubber moisture proof adhesive of Muta in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use such an adhesive material because Seth teaches that the adhesive can withstand high temperatures without losing their continuous layer form, see Seth at p. 3, [0034].  This is a desirable feature for a fire-resistant adhesive described in Muta.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muta (U.S. Pub. 2013/0052461) in view of Lavature (U.S. Pub. 2007/0026180) as evidenced by Standard Test Method for Water Vapor Transmission of Pressure-Sensitive Adhesive Tapes ASTM D3833 (hereinafter ASTM D3833).
Regarding claim 9, Muta discloses a moisture-proof material to be adhered directly to various members to protect them from moisture in which the adhesive includes a flame retardant as described above in regards to claims 1 and 7.  Muta teaches that the article has a low moisture vapor transmission rate of not more than 4.1% as described on p. 6, [0064] as measured by the technique described at p. 7, [0078].  Muta also teaches a moisture absorption rate of less than 1% and preferably less than 0.5%, see p. 6, [0064].  However, the water vapor transmission rate is not described in terms of a mass flux or in units of g/mm2-day or comparable units.  
Lavature describes a translucent flame-retardant tape which includes a substrate and an adhesive disposed on the substrate, see abstract.  The adhesive includes a flame retardant, see id.  Suitable substrates include polyurethane, see p. 1, [0013] and [0015].  Lavature teaches that the adhesive film has a water vapor transmission rate between 0.005 and 0.01 grams/cm as measured by ASTM D3833.
The Examiner notes that the units and dimension of water vapor transmission rate (WVTR) given in Lavature are not consistent with the units and dimension described in ASTM D3833.  Section 11 of the standard method teaches that the calculation for WVTR is given as grams per area per time, in which the time is 24 hours.  See Section 10 for the detailed procedure.  Thus it appears that the value of WVTR descried in Lavature is actually 0.005 to 0.01 g/cm2-24h, equal to 0.00005 to 0.00010 g/mm2-day.  This overlaps the claimed range of not more than 0.00006355 g/mm2-day.  
Lavature also teaches that the tape has a moisture absorption of between 0.4% to 1.0% weight gain, see p. 3, [0028].  This is consistent with the moisture absorption rate of the tape of Muta which is less than 1% and preferably less than 0.55, see p. 6, [0064] of Muta.
Based on the consistent moisture absorption rates in the references, and the correct dimension for the value of WVTR given in ASTM D3833, the Examiner has reason to state that the adhesive tape of Muta either has a WVTR within the claimed range, or it would have been obvious to formulate the tape to have a WVTR within the range disclosed in Lavature to result in a tape with a sufficiently low water vapor transmission.
Muta and Lavature are analogous as they each disclose moisture resistant, flame retardant adhesive tapes with polyurethane substrates.  Lavature teaches using the adhesive as a moisture barrier in floor panel joint protection, galleys, automotive applications, and others, see p. 3, [0032].  Muta teaches using the adhesive tape for flooring in vehicles, see p. 1, [0002].  Thus the references are similar in structure and function.


Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759